DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “data detection unit,” “vent discharge control unit,” “air mode operation unit,” “navigation system,” “display unit,” and “air conditioning system” used throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “data detection unit,” the limitation is not mentioned anywhere in the specification and no corresponding structure is provided.  See corresponding rejections under 35 U.S.C. 112(a) and 112(b), below.
Regarding “vent discharge control unit,” “air mode operation unit,” “navigation system,” “display unit,” while each of these is mentioned throughout the specification, no corresponding structure is provided.  See corresponding rejections under 35 U.S.C. 112(a) and 112(b), below.
Regarding “air conditioning unit,” the limitation is interpreted to correspond to the structure described at para. 0005, and known equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Further, 
	
	
	Section 2111.04(II) of the MPEP states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Claim 10, line 14 recites the limitation “if the condition is satisfied.”  This is a conditional limitation within a method claim, and thus, as described in this excerpt from the MPEP, the broadest reasonable interpretation of the claim does not require the corresponding control step to be performed.  (See also rejections under 35 U.S.C. 112(b) regarding this limitation, below.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations “data detection unit,” “vent discharge control unit,” “air mode operation unit,” “navigation system,” and “display unit” have been interpreted under 35 U.S.C. 112(f) as described above.  However, since no corresponding structure is provided as required under that statute, Applicant has failed to demonstrate full possession of claimed subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitations “data detection unit,” “vent discharge control unit,” “air mode operation unit,” “navigation system,” “display unit,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In addition:
	Claim 1, line 2 recites the limitation “a destination is imminent.”  The metes and bounds of what is considered “imminent” is unclear, rendering the claim indefinite.
	Claim 1, line 7 recites the limitation “determining whether the evaporator is cleaned by the controller in step A.”  However, step A is related to determining an arrival at a destination and comparing an evaporator temperature, and has nothing to do with cleaning an evaporator, rendering this limitation indefinite.  Appropriate clarification and correction is required.
	Claim 1, line 13 recites the limitation “starting is finished.”  First, no “starting” has been previously recited in the claims.  Second, there is no indication as to what is being started.  Finally, it is unclear as to what a “starting” being “finished” actually means, or how it relates to the rest of the claim.  Appropriate clarification and correction is required.
Claim 1, line 14 recites “the control.”  Again, there is lack of antecedent basis for this limitation in the claims.  It is unclear as which control this limitation refers.
	Claim 4, lines 6-7 recite “controlling the compressor, a blow motor, and a vent discharge control unit when it is determined that the dehumidification mode is necessary.”  However, the claim provides no details as to how these components are controlled, rendering the metes and bonds of the claim indefinite.
	Claim 4, line 14 recites “finishing the starting.”  Again, first, no “starting” step has been previously recited in the claims.  Second, there is no indication as to what is being started.  
	Claim 5, lines 2-3 recite the limitation “the step that the vehicle arrives at the destination and the starting is finished is performed.”  However, there is no antecedent basis for this limitation on the claim.  While claim 4, line 14 recites “finishing the starting at the arrival of the destination” this is not exact same thing.  It is also unclear how the vehicle arriving at the destination is based on whether or not cleaning of the evaporator is necessary.  Finally, again, first, no “starting” step has been previously recited in the claims.  Second, there is no indication as to what is being started.  Finally, it is unclear as to what a “starting” being “finished” actually means, or how it relates to the rest of the claim.  Appropriate clarification and correction is required.  For all of these reasons, this limitation is deemed indefinite.
	Similarly, claim 6, lines 2-3 recite the limitation “the step that the vehicle arrives at the destination and the starting is finished is performed.”  However, there is no antecedent basis for this limitation on the claim.  While claim 4, line 14 recites “finishing the starting at the arrival of the destination” this is not the exact same thing.  It is also unclear how the vehicle arriving at the destination is based on whether or not humidity mode is necessary.  Finally, again, first, no “starting” step has been previously recited in the claims.  Second, there is no indication as to what is being started.  Finally, it is unclear as to what a “starting” being “finished” actually means, or how it relates to the rest of the claim.  Appropriate clarification and correction is required.  For all of these reasons, this limitation is deemed indefinite.
	Claim 7, line 3 recites the limitation “minimally.”  This limitation renders the claim indefinite, since it is unclear as to what constitutes minimally.  Different compressors have different specification, and the minimum rpm for one compressor may be quite different from the minimum rpm of another compressor, rendering one of ordinary skill unclear as to what speed constitutes the limitation “minimally.”  Appropriate clarification and correction is required.

	Claim 10, line 3 again recites the limitation “finishing the starting.”  Again, first, no “starting” step has been previously recited in the claims.  Second, there is no indication as to what is being started.  Finally, it is unclear as to what a “starting” being “finished” actually means, or how it relates to the rest of the claim.  Appropriate clarification and correction is required.
	Claim 10, lines 10-11 recite the limitation “controlling the blow motor and the outdoor air/indoor air mode operation unit when it is determined that the charge amount of the battery is 20 % or more.”  However, the claim provides no details as to how these components are controlled, or how that control is related to battery charge, rendering the metes and bonds of the claim indefinite.
	Claim 10, line 14 recites the limitation “finishing the control if the condition is finished.”  First, there is lack of antecedent basis for “the control.”  Second, there is lack of antecedent basis for “the condition.”  The combination of these problems render the metes and bounds indefinite.
	Claim 11, line 5 recites “the control.”  Again, there is lack of antecedent basis for this limitation in the claims.
	Claim 12, line 3 recites “the control.”  Again, there is lack of antecedent basis for this limitation in the claims.
	Claim 13, line 4 recites “the control method.”  Again, there is lack of antecedent basis for this limitation in the claims.
	Claim 14, line 2 recites the limitation maximally.  This limitation renders the claim indefinite, since it is unclear as to what constitutes maximally.  Different blow motors have different specification, and the maximum operation for one blow motor may be quite different 
	Claim 16 recites the limitations “key on logic” and “key off logic.”  However, the specification fails to provide guidance as the metes and bounds of these terms, and they do not appear to be commonly used terms of art.  Accordingly, the meanings of these term within the claim is not clear, rendering the claim indefinite.
	Claim 17, lines 20-22 recite the limitation “control the blow motor, the compressor and the vent discharge control unit by determining whether the evaporator is cleaned when determining whether the arrival is imminent.”  However, the limitation gives no guidance as to how the compressor and vent discharge control unit are controlled, or how that control relates to whether the evaporator is cleaned, rendering the claim indefinite since one of ordinary skill would not know how to carry out the claimed controls.  Appropriate clarification and correction is required.
	Also, the term “imminent” in line 22 further renders the claim indefinite since the metes and bounds of what is considered “imminent” is unclear.
	Claim 17, lines 24-25 recite the limitation “control the blow motor and the outdoor air/indoor air mode operation unit by comparing an external temperature with the temperature of the evaporator.” However, the limitation gives no guidance as to how blow motor and the outdoor air/indoor air mode operation unit are controlled, or how that control relates to comparing an external temperature with the temperature of the evaporator, rendering the claim indefinite since one of ordinary skill would not know how to carry out the claimed controls.  Appropriate clarification and correction is required.
Claim 17, lines 27-28 recites the limitation “starting is finished.”  As similarly discussed regarding claim 1: First, no “starting” has been previously recited in the claims.  Second, there is no indication as to what is being started.  Finally, it is unclear as to what a “starting” being 
Claim 17 recites the limitation "the control" in line 29 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
As can best be discerned, claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  However, the large degree issues rendering the claims indefinite as set forth above makes ultimate determination of patentability impossible at this time.  Nevertheless, if Applicant is able to overcome the myriad issues, there does not appear in the prior art teaching for the full combination of determining if arrival at a destination is imminent, comparing a target evaporator temperature with an actual temperature, controlling a blow motor, compressor, and vent discharge unit based on whether an evaporator has been cleaned, controlling an air mode operation unit based on external humidity and internal humidity, controlling the blow motor and air mode operation unit based on comparing an external temperature with the temperature of the evaporator, determining a charge amount of the a battery after a predetermined time when driving of a vehicle is completed, and finishing the control when an absolute value of the external temperature and the temperature of the evaporator is lower than  predetermined temperature.  Again, however, substantial claim amendments are required to address all of the rejections set forth above under 35 U.S.C. 112(a) and (b).  Applicant must also demonstrate support for all amendments; no new matter may be added.  Only once all of those issues are addressed can a full and proper determination of patentability be performed.

Cited Prior Art

	Dage et al. (US 9796243 B2 teaches an automotive air conditioning control arrangement wherein ambient temperature sensors, evaporator temperature sensor, humidity sensors, etc. are used to control blend door position, blower level, and compressor operation (see schematic of Fig 2; flow chart controls of Fig. 4; etc.).
	Trotnovsky et al. (US 9,908,386 B2) teach fresh vs. return air damper controls and fan speed controls based on sensed humidity (humidity is a listed quality variable applied in the controls of Fig. 3B, etc.).
	Sunaga et al. (US 7,061,202 B2) teaches an evaporator cleaning arrangement in conjunction with evaporator blower controls (col. 5, lines 18-24; etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MARC E NORMAN/Primary Examiner, Art Unit 3763